 



Exhibit 10.7

EMPLOYMENT AGREEMENT

          THIS EMPLOYMENT AGREEMENT is entered into as of January 1, 2004,
between Ablest Inc., a Delaware corporation (the “Company”), and W. David Foster
(“Executive”).

W I T N E S S E T H:

          WHEREAS, the Company and Executive desire to enter into this Agreement
to insure the Company of the services of Executive, to provide for compensation
and other benefits to be paid and provided by the Company to Executive in
connection therewith, and to set forth the rights and duties of the parties in
connection therewith;

          NOW, THEREFORE, in consideration of the mutual promises herein
contained, the parties hereby agree as follows:

     1.     Employment.

          (a) Title. The Company hereby employs Executive as Vice Chairman, and
Executive hereby accepts such employment, on the terms and conditions set forth
herein.

          (b) Duties. During the term of this Agreement, Executive shall be and
have the title, duties and authority of Vice Chairman of the Company and shall
devote his entire business time and all reasonable efforts to his employment and
shall perform diligently such duties as may be reasonably required from time to
time by the Board of Directors of the Company or the Chairman of the Company.
Without limiting the generality of any of the foregoing, except as hereafter
expressly agreed in writing by Executive, Executive shall not be required to
report to any officer except the Chairman of the Company and shall report to the
Board of Directors.

          (c) Outside Interests. Executive shall not, without the prior written
consent of the Company, directly or indirectly, during the term of this
Agreement, other than in the performance of duties naturally inherent to the
business of the Company and in furtherance thereof, render services of a
business, professional or commercial nature to any other person or firm, whether
for compensation or otherwise; provided, however, that Executive may attend to
outside investments, and serve as a director,

 



--------------------------------------------------------------------------------



 



trustee or officer of, or otherwise participate in, educational, welfare,
social, religious and civic organizations so long as such activities do not
materially interfere with his full-time employment hereunder.

     2.     Term. Subject to the provisions for termination hereinafter
provided, the term of this Agreement shall begin on the date hereof and shall
end at 11:59 p.m., local time, on December 31, 2005 (the “Term”).

     3.     Directorship. Management of the Company will, at every election for
the Board of Directors while Executive is employed by the Company as Vice
Chairman, use its best efforts to have Executive nominated for a seat on the
Board as a member of the management slate. Executive’s nomination and
continuation as a director shall be subject to the will of the Board of
Directors and the Company’s stockholders, as provided in the Company’s charter
and bylaws. Removal of Executive from, or non-election of Executive to, the
Board of Directors as provided in the Company’s charter and bylaws shall in no
event be deemed a breach of this Agreement by the Company.

     4.     Compensation.

          (a) Salary. For all services he may render to the Company during the
term of this Agreement, the Company shall pay to Executive the following salary
in those installments customarily used in payment of salaries to the Company’s
senior executives (but in no event less frequently than monthly):

               (i) for calendar year 2004, a salary of Two Hundred Thousand
Dollars ($200,000); and

               (ii) for calendar year 2005, a salary to be determined by the
Compensation Committee.

          (b) Bonus. Executive shall be entitled to participate in any bonus
program implemented by the Compensation Committee of the Board of Directors for
the Company’s senior

 Page 2

 



--------------------------------------------------------------------------------



 



executives generally, with pertinent terms and goals to be established annually
or otherwise by the Compensation Committee in its sole discretion.

          (c) Benefits. Executive shall be entitled, subject to the terms and
conditions of the appropriate plans, to all benefits provided by the Company to
senior executives generally from time to time during the term of this Agreement.

     5.     Business Expenses; Perquisites. Upon delivery of proper
documentation therefor Executive shall be reimbursed for all travel, hotel and
business expenses when incurred on Company business during the term of this
Agreement. Executive shall be entitled to such perquisites, including use of an
automobile, as are provided by the Company to senior executives generally from
time to time during the term hereof.

     6.     Payment in the Event of Death or Disability.

          (a) In the event of Executive’s death or Disability during the term of
this Agreement, for a period equal to the lesser of (i) twelve (12) months
following the date of such death or Disability or (ii) the balance of the term
that would have remained hereunder at such date had Executive’s death or
Disability not occurred, the Company shall continue to pay to Executive (or his
estate) Executive’s then effective per annum rate of salary, as determined under
Paragraph 4(a), and provide to Executive (or to his family members covered under
his family medical coverage) the same family medical coverage as provided to
Executive on the date of such death or Disability.

          (b) Except as otherwise provided in Paragraph 6(a), in the event of
Executive’s death or Disability Executive’s employment hereunder shall terminate
and Executive shall be entitled to no further compensation or other payments or
benefits under this Agreement, except for any unpaid salary, bonus, or benefits
accrued and earned by him up to and including the date of such death or
Disability.

          (c) For purposes of this Agreement, Executive’s Disability shall be
deemed to have occurred after one hundred fifty (150) days in the aggregate
during any consecutive twelve (12) month period, or after ninety
(90) consecutive days, during which one hundred fifty (150) or ninety (90) days,

 Page 3

 



--------------------------------------------------------------------------------



 



as the case may be, Executive, by reason of his physical or mental disability or
illness, shall have been unable to discharge his duties hereunder. The date of
Disability shall be such one hundred fiftieth (150th) or ninetieth (90th) day,
as the case may be. If the Company or Executive, after receipt of notice of
Executive’s Disability from the other, dispute that Executive’s Disability shall
have occurred, Executive shall promptly submit to a physical examination by the
chief of medicine of any major accredited hospital in the Tampa or Clearwater,
Florida, metropolitan area selected by the Company and, unless such physician
shall issue his written statement to the effect that in his or her opinion,
based on his or her diagnosis, Executive is capable of resuming his employment
and devoting his full time and energy to discharging his duties within thirty
(30) days after the date of such statement, such Disability shall be deemed to
have occurred.

          (d) The payments to be made by the Company to Executive hereunder
shall be offset and reduced by the amount of any insurance proceeds (on a
tax-effected basis) paid to Executive (or his estate) from insurance policies
obtained by the Company other than insurance policies provided under
Company-wide employee benefit and welfare plans.

     7.     Termination

          (a) The employment of Executive under this Agreement:

               (i) shall be terminated automatically upon the death or
Disability of Executive;

               (ii) may be terminated for Cause at any time by the Company, with
any such termination not being in limitation of any other right or remedy the
Company may have under this Agreement or otherwise;

               (iii) may be terminated at any time by the Company without Cause
with 30 days’ advance notice to Executive;

               (iv) may be terminated at any time by Executive with thirty
(30) days’ advance notice to the Company, and shall be terminated automatically
if Executive does not accept assumption of

 Page 4

 



--------------------------------------------------------------------------------



 



this Agreement by, or an offer of employment from, a purchaser of all or
substantially all of the assets of the Company, pursuant to terms further
described in Paragraph 25 hereof;

               (v) may be terminated at any time by Executive if the Company
materially breaches this Agreement and fails to cure such breach within thirty
(30) days of written notice of such breach from Executive, provided that
Executive has given notice of such breach within ninety (90) days after he has
knowledge thereof and the Company did not have Cause to terminate Executive at
the time such breach occurred; or

               (vi) shall be terminated automatically at 11:59 p.m., local time,
on December 31, 2005.

          (b) Upon any termination hereunder, Executive shall be deemed
automatically to have resigned from all offices and any directorship held by him
in the Company, unless the Company informs Executive otherwise.

          (c) Executive’s employment with the Company for all purposes shall be
deemed to have terminated as of the effective date of such termination hereunder
(the “Date of Termination”), irrespective of whether the Company has a
continuing obligation under this Agreement to make payments or provide benefits
to Executive after such date.

     8.     Certain Termination Payments.

          (a) If Executive’s employment with the Company is terminated by the
Company without Cause or by Executive pursuant to Paragraph 7(a)(v), in either
case other than within two years after a Change in Control, the Company shall
(i) continue to pay to Executive the per annum rate of salary under Paragraph
4(a) and provide him and his family with the benefits described in Paragraph
4(c) then in effect (unless the terms of the applicable plans expressly prohibit
the continuation of such benefits after such termination and cannot be amended,
with applicability of such amendment limited to Executive, to provide for such
continuation, in which case the Company shall procure and pay for substantially
similar substitute benefits except for any pension or 401(k) Plan benefit) for
the balance of

 Page 5

 



--------------------------------------------------------------------------------



 



the term that would have remained hereunder had such termination not occurred,
and (ii) pay Executive on or before the thirtieth day after the Date of
Termination an amount equal to the product of (i) the target bonus opportunity
for the year in which such termination occurs times (ii) the number of years for
which a bonus opportunity would have been provided to him under Paragraph 4(b)
hereof had he remained employed hereunder for the remainder of the term of this
Agreement.

          (b) If Executive’s employment is terminated by the Company with Cause
or is terminated pursuant to Paragraph 7(a)(iv), Executive shall be entitled to
no further compensation or other payments or benefits under this Agreement,
except as to that portion of any unpaid salary and benefits accrued and earned
by him under Paragraphs 4(a) and 4(c) hereof up to and including the Date of
Termination.

     9.     Change in Control Termination Payments.

          (a) Executive will be entitled to the compensation set forth in
Paragraph 9(b) hereof (the “CIC Compensation”) if his employment is terminated
within two years after a Change in Control (i) by the Company without Cause or
(ii) by Executive pursuant to Paragraph 7(a)(v) (either (i) or (ii), the “CIC
Trigger”). Notwithstanding the foregoing, Executive will not be entitled to CIC
Compensation in the event of a termination of his employment following a Change
in Control on account of his Death, Disability, or Retirement, or termination by
him pursuant to Paragraph 7(a)(iv).

          (b) In the event of a CIC Trigger, Executive shall be entitled to the
CIC Compensation provided below:

               (i) In lieu of any further salary, bonus or other payments to
Executive for periods subsequent to the Date of Termination, the Company shall
pay to Executive not later than the tenth day following the Date of Termination
a cash amount equal to the sum of: (y) an amount equal to two times Executive’s
annual base salary in effect on the date of Termination (the “Base Salary”); and
(z) an amount equal to two times the sum of (A) the target bonus opportunity in
the year of such

 Page 6

 



--------------------------------------------------------------------------------



 



termination and (B) the contribution, if any, paid by the Company for the
benefit of Executive to any 401(k) Plan in the last complete fiscal year of the
Company.

               (ii) Until the earlier of Executive’s death or the end of the
twelve (12) month period following the Date of Termination, the Company shall
arrange to provide Executive life, health, disability and accident insurance
benefits and the package of “Executive benefits” substantially similar to those
which Executive was receiving immediately prior to the Date of Termination, or
immediately prior to a Change in Control, if greater, provided that Executive
shall be obliged to continue to pay that proportion of premiums paid by him
immediately prior to the Change in Control.

               (iii) The Company shall vest and accelerate the exercise date of
all stock options, if any, granted to Executive (the “Options”) that are
unvested or not exercisable on the Date of Termination, to the end that the
Options shall be immediately exercisable for the duration of their respective
original terms.

               (iv) Executive shall have the right within one year following the
later of the Change in Control or the exercise of an Option to sell to the
Company shares of common stock acquired at any time upon exercise of such Option
at a price equal to the average of the closing sale prices of the common stock
for the 30 trading days ending on the date prior to the date of the Change in
Control.

          (c) If the CIC Compensation hereunder, either alone or together with
other payments to Executive from the Company, would constitute an “excess
parachute payment” (as defined in Section 280G of the Internal Revenue Code of
1986, as amended from time to time (the “Code”)), such CIC Compensation shall be
reduced to the largest amount that will result in no portion of the payments
hereunder being subject to the excise tax imposed by Section 4999 of the Code or
being disallowed as deductions to the Company under Section 280G of the Code.

     10.     Definitions.

          (a) “Beneficial Owner” shall have the meaning provided in Rule 13d-3
promulgated under the Exchange Act.

 Page 7

 



--------------------------------------------------------------------------------



 



          (b) “Cause” means:

               (i) Executive’s conviction of, or plea of “no contest” to, a
felony;

               (ii) Executive’s willfully engaging in an act or series of acts
of gross misconduct that result in demonstrable and material injury to the
Company; or

               (iii) Executive’s material breach of any provision of this
Agreement, which breach has not been cured in all material respects within
twenty (20) days after the Company gives notice thereof to Executive.

          (c) “Change in Control” occurs when:

               (i) any “Person”, other than Clydis D. Heist and her lineal
descendants and any trusts for the benefit of her lineal descendants
(collectively, the “Heist Family”), and other than any trustee or fiduciary on
behalf of any Company benefit plan, becomes the “Beneficial Owner” of securities
of the Company having at least 25% of the voting power of the Company’s then
outstanding securities (unless the event causing the 25% threshold to be crossed
is an acquisition of securities directly from the Company) but only if at the
time of such person’s becoming the beneficial owner of the requisite voting
power, the Heist Family (or any trust of Person included therein) no longer
holds a majority of the outstanding shares; or

               (ii) the stockholders of the Company approve any merger or other
business combination of the Company, or any going private transaction subject to
Rule 13e-3 of rules and regulations promulgated under the Securities Exchange
Act of 1934, or any sale of all or substantially all of the Company’s assets in
one or a series of related transactions, or any combination of the foregoing
transactions (the “Transactions”), other than a Transaction in which the Heist
Family or any trust or Person included within the Heist Family is the Beneficial
Owner of 50% or more of the voting securities of the surviving company (or its
parent) (and, in a sale of assets, of the purchaser of the assets) immediately
following the Transaction; or

 Page 8

 



--------------------------------------------------------------------------------



 



               (iii) within any 24 month period, the persons who were directors
immediately before the beginning of such period (the “Disinterested Directors”)
cease (for any reason other than death) to constitute at least a majority of the
Board or the board of directors of a successor to the Company, with, for this
purpose, any director who was not a director at the beginning of such period
being deemed to be a Disinterested Director if such director was elected to the
Board by, or on the recommendation of or with the approval of, at least
two-thirds of the directors who then qualified as Disinterested Directors, so
long as such director was not nominated by a person who has entered into an
agreement to effect, or threatened to effect, a Change of Control.

          (d) “Person” shall have the meaning provided in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and as used in
Sections 13(d) and 14(d) thereof, and shall include a “group” (as defined in
Section 13(d) of the Exchange Act).

          (e) “Retirement” shall mean voluntary, late, normal or early
retirement under a pension plan sponsored by the Company, as defined in such
plan, or as otherwise defined or determined by the Compensation Committee of the
Board of Directors of the Company with respect to senior executives of the
Company generally.

     11.     Certain Covenants

          (a) Noncompete and Nonsolicitation. Executive acknowledges the
Company’s reliance on and expectation of Executive’s continued commitment to
performance of his duties and responsibilities during the term of this
Agreement. In light of such reliance and expectation, during the term hereof and
for two years after termination of Executive’s employment and this Agreement
under Paragraph 7 hereof, other than termination by the Company without Cause or
termination by Executive pursuant to Paragraph 7(a)(v), Executive shall not,
directly or indirectly, do or suffer any of the following:

               (i) Own, manage, control or participate in the ownership,
management, or control of, or be employed or engaged by or otherwise affiliated
or associated as a consultant,

 Page 9

 



--------------------------------------------------------------------------------



 



independent contractor or otherwise with, any corporation, partnership,
proprietorship, firm, association or other business entity, or otherwise engage
in any business, which is in competition with the business of the Company as and
where conducted by it at the time of such termination; provided, however, that
the ownership of not more than five percent (5%) of any class of publicly traded
securities of any entity shall not be deemed a violation of this covenant;

               (ii) Solicit the employment of, assist in the soliciting the
employment of, or otherwise solicit the association in business with any person
or entity of, any employee, consultant or agent of the Company; or

               (iii) Induce any person who is a customer of the Company to
terminate said relationship.

          (b) Nondisclosure; Return of Materials. During the term of his
employment by the Company and following termination of such employment,
Executive will not disclose (except as required by his duties to the Company),
any concept, design, process, technology, trade secret, customer list, plan,
embodiment or invention, any other intellectual property (“Intellectual
Property”) or any other confidential information, whether patentable or not, of
Company of which Executive becomes informed or aware during his employment,
whether or not developed by Executive. In the event of the termination of his
employment with the Company or the expiration of this Agreement, Executive will
return to the Company all documents, data and other materials of whatever
nature, including, without limitation, drawings, specifications, research,
reports, embodiments, software and manuals that pertain to his employment with
the Company or to any Intellectual Property and shall not retain or cause or
allow any third party to retain photocopies or other reproductions of the
foregoing.

          (c) Executive expressly agrees and understands that the remedy at law
for any breach by him of this Paragraph 11 may be inadequate and that the
damages flowing from such breach are not easily measured in monetary terms.
Accordingly, it is acknowledged that, upon adequate proof of Executive’s
violation of any provision of this Paragraph 11, the Company shall be entitled
to immediate

 Page 10

 



--------------------------------------------------------------------------------



 



injunctive relief and may obtain a temporary order restraining any threatened or
further breach and may withhold any amounts owed to Executive pursuant to this
Agreement. Nothing in this Paragraph 11 shall be deemed to limit the Company’s
remedies at law or in equity for any breach by Executive of any of the
provisions of this Paragraph 11 that may be pursued by the Company.

          (d) If Executive shall violate any legally enforceable provision of
this Paragraph 11 as to which there is a specific time period during which he is
prohibited from taking certain actions or from engaging in certain activities,
as set forth in such provision, then, in such event, such violation shall toll
the running of such time period from the date of such violation until such
violation shall cease.

          (d) Executive has carefully considered the nature and extent of the
restrictions upon him and the rights and remedies conferred upon the Company
under this Paragraph 11, and hereby acknowledges and agrees that the same are
reasonable in time and territory, are designed to eliminate competition that
otherwise would be unfair to the Company, do not stifle the inherent skill and
experience of Executive, would not operate as a bar to Executive’s sole means of
support, are fully required to protect the legitimate interests of the Company
and do not confer a benefit upon the Company disproportionate to the detriment
to Executive.

     12.     Withholding Taxes. All payments to Executive hereunder shall be
subject to withholding on account of federal, state and local taxes as required
by law.

     13.     No Conflicting Agreements. Executive represents and warrants that
he is not a party to any agreement, contract or understanding, whether an
employment contract or otherwise, that would restrict or prohibit him from
undertaking or performing employment in accordance with the terms and conditions
of this Agreement.

     14.     Severable Provisions. The provisions of this Agreement are
severable and if any one or more of its provisions is determined to be illegal
or otherwise unenforceable, in whole or in part, the remaining provisions and
any partially unenforceable provision to the extent enforceable in any
jurisdiction nevertheless shall be binding and enforceable.

 Page 11

 



--------------------------------------------------------------------------------



 



     15.     Binding Agreement. The rights and obligations of the Company under
this Agreement shall inure to the benefit of, and shall be binding on, the
Company and its successors and assigns, and the rights and obligations (other
than obligations to perform services) of Executive under this Agreement shall
inure to the benefit of, and shall be binding upon, Executive and his heirs,
personal and legal representatives, executors, successors and administrators.
The Company may assign this Agreement to a purchaser (or an affiliate of a
purchaser) of all or substantially all the assets of the Company. As used in
this Agreement, the “Company” shall mean the Company as hereinbefore defined and
any successor or assign to its assets as aforesaid that becomes bound by all the
terms and provisions of this Agreement. If the Executive should die while any
amounts are still payable to him, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to the
Executive’s devisee, legatee, or other designee or, if there be no such
designee, to the Executive’s estate.

     16.     Notices. Notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given when sent by certified mail,
postage prepaid, addressed to the intended recipient at the address set forth at
the end of this Agreement, or at such other address as such intended recipient
hereafter may have designated most recently to the other party hereto with
specific reference to this Paragraph 16.

     17.     Consent to Jurisdiction. Executive and the Company each
irrevocably: (i) submits to the exclusive jurisdiction of the Florida courts and
the United States district court(s) in Florida for the purpose of any
proceedings arising out of this Agreement or any transaction contemplated by
this Agreement; (ii) agrees not to commence such proceeding except in these
courts; (iii) agrees that service of any process, summons, notice or document by
U.S. registered mail to a party’s address as provided herein shall be effective
service of process for any such proceeding; and (iv) waives any objection to the
laying of venue of any such proceeding in these courts.

     18.     Waiver of Jury Trial. Each party waives, to the fullest extent
permitted by law, any right he or it may have to a trial by jury in respect of
any suit, action or proceeding arising out of this

 Page 12

 



--------------------------------------------------------------------------------



 



Agreement or any transaction contemplated by this Agreement. Each party
certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce this waiver; and acknowledges that he or it
and the other party have been induced to enter into this Agreement by, among
other things, the mutual waivers and certifications in this Paragraph 18.

     19.     Waiver. The failure of either party to enforce any provision of
this Agreement shall not in any way be construed as a waiver of any such
provision as to any future violation thereof, or prevent that party thereafter
from enforcing each and every other provision of this Agreement. The rights
granted the parties herein are cumulative and the waiver of any single remedy
shall not constitute a waiver of such party’s right to assert all other legal
remedies available to it under the circumstances.

     20.     Miscellaneous. This Agreement supersedes all prior agreements and
understandings between the parties including, without limitation, that certain
employment agreement, dated as of September 1, 2000, between the Company and
Executive, which agreement is hereby terminated. This Agreement may not be
modified or terminated orally. All obligations and liabilities of each party
hereto in favor of the other party hereto relating to matters arising prior to
the date hereof have been fully satisfied, paid and discharge. No modification,
termination or attempted waiver shall be valid unless in writing and signed by
the party against whom the same is sought to be enforced.

     21.     Governing Law. This Agreement shall be governed by and construed
according to the laws of the State of Florida.

     22.     Captions and Paragraph Headings. Captions and paragraph headings
used herein are for convenience and are not a part of this Agreement and shall
not be used in construing it.

     23.     Legal Fees. If any legal action is required to enforce Executive’s
rights under this Agreement, Executive shall be entitled to recover from the
Company any expenses for attorneys’ fees and disbursements reasonably incurred
by him if he is the prevailing party.

 Page 13

 



--------------------------------------------------------------------------------



 



     24.     No Obligation To Mitigate Damages. Executive shall not be required
to mitigate damages or the amount of any payment provided for under this
Agreement upon termination of his employment by the Company without Cause by
seeking other employment or otherwise after such termination, nor shall the
amount of any such payment provided for under this Agreement be reduced by any
compensation earned by Executive after such termination as the result of his
employment by another employer.

     25.     Sale of Assets. For the avoidance of doubt, if the Company sells
all or substantially all of its assets and the purchaser or an affiliate of the
purchaser of such assets assumes this Agreement or offers Executive employment
on substantially the same terms as contained herein on or before the closing
date of such sale of assets and Executive does not accept such assumption or
offer in writing on or before the closing date, his employment hereunder shall
automatically terminate pursuant to Section 7(a)(iv) on the date of such closing
and he shall not be entitled to any payments under any provision of this
Agreement other than Paragraph 8(b).

     IN WITNESS WHEREOF, the parties have executed this Agreement on the day and
year first set forth above.



  EXECUTIVE:



  /s/ W. David Foster


--------------------------------------------------------------------------------

Name: W. David Foster
Address: 3045 Braeloch Circle, Clearwater, Florida 33761



  ABLEST INC.



  By: /s/ Charles H. Heist


--------------------------------------------------------------------------------

Name: Charles H. Heist
Title: Chairman of the Board
Address: 1901 Ulmerton Road, Suite 300 Clearwater, Florida 33762

 Page 14

 